—Judgment unanimously affirmed without costs. Memorandum: In a prior proceeding, Supreme Court denied a petition seeking to compel respondent and the New York City Department of Correction (NYCDOC) to grant petitioner 389 days of jail-time credit. The court held that petitioner was not entitled to credit for time spent in local custody after formal commencement of the sentence imposed on a conviction that was subsequently reversed. After entry of an order denying the petition, NYCDOC nevertheless certified that petitioner was entitled to be credited with 317 days of jail time spent in local custody, and petitioner commenced this proceeding to compel respondent to grant him that credit. The court properly dismissed the petition. Because the court had determined that petitioner was not entitled to credit for that jail time, NYC-DOC had no authority to reconsider its position and to reach a determination contrary to the judicial determination, by which it was bound (see, Matter of Howard v Coughlin, 212 AD2d 852, lv denied 85 NY2d 812; Matter of Rahman v Coughlin, 112 AD2d 591). (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J.—CPLR art 78.) Present—Pine, J. P., Hayes, Wisner, Balio and Fallon, JJ.